697 S.E.2d 327 (2010)
Faye B. BROWN, Petitioner
v.
The NORTH CAROLINA DEPARTMENT OF CORRECTION; Alvin Keller, in his capacity as Secretary of the Department of Correction; and Kenneth Royster, in his capacity as Superintendent of Raleigh Correctional Center for Women, Respondents.
No. 517PA09.
Supreme Court of North Carolina.
August 27, 2010.
Staples S. Hughes, Appellate Defender, and Katherine Jane Allen, Benjamin Dowling-Sendor, Daniel R. Pollitt, and Daniel K. Shatz, Assistant Appellate Defenders, for petitioner-appellee.
Roy Cooper, Attorney General, by Tiare B. Smiley and Robert C. Montgomery, Special Deputy Attorneys General, for respondent-appellants State of North Carolina and North Carolina Department of Correction.
Elliot Pishko Morgan, P.A., Winston Salem, by David Pishko, and Abrams & Abrams, P.A., Raleigh, by Margaret Abrams, for North Carolina Advocates for Justice, amicus curiae.
PER CURIAM.
For the reasons stated in Jones v. Keller, ___ N.C. ___, ___ S.E.2d ___ (2010), we reverse the trial court's 14 December 2009 order allowing petitioner's petition for writ of habeas corpus.
REVERSED.
Justices BRADY and NEWBY concur in the result for the reasons stated in the concurring opinion in Jones v. Keller, ___ N.C. ___, ___ S.E.2d ___ (2010).
Justices TIMMONS-GOODSON and HUDSON dissent for the reasons stated in the dissenting opinion in Jones v. Keller, ___ N.C. ___, ___ S.E.2d ___ (2010).